Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 - 10, 12-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 9, 12, 13, 14, 16, 17 of U.S. Patent No. 11,107,291. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.

Instant Application
US Patent No. 11,107,291
1. A method for providing an augmented reality (AR) experience on an electronic device, the method comprising:

1. A method for providing an augmented reality (AR) experience on an electronic device, the method comprising: 


 obtaining depth data associated with at least one scene captured by the electronic device; 
generating a plurality of augmented reality (AR) objects configured to be displayed in conjunction with a portion of a plurality of physical objects in the at least one scene;

generating a plurality of augmented reality (AR) objects configured to be displayed in conjunction with a portion of a plurality of physical objects in the at least one scene and within a predetermined distance of the electronic device;
generating a plurality of proximity layers corresponding to the at least one scene, wherein at least one of the AR objects in a respective proximity layer of the plurality of proximity layers is determined to be at a different depth in the scene than other of the AR objects distributed in the same respective proximity layer;

1. generating a plurality of proximity layers corresponding to the at least one scene […]
7. wherein at least a portion of the AR objects in a proximity layer of the plurality of proximity layers are determined to be at a different depth in the scene than other of the AR objects distributed in the same proximity layer

detecting an indication on the electronic device to move within the at least one 


causing, in the respective proximity layer, display of auxiliary data corresponding to at least one AR object associated with the respective proximity layer while suppressing display of AR objects, in the plurality of AR objects, that are associated with other proximity layers.
and in response to the detecting, triggering display in the respective proximity layer, auxiliary data corresponding to AR objects, from the plurality of AR objects, associated with the respective proximity layer while suppressing display of AR objects, from the plurality of AR objects, associated with other of the plurality of proximity layers.



Instant Application
1
2
3
4
5
6
7
8
9
Instant Patent
1 & 7
2
See below
4
6
4
5
14
14


Instant Application
10
11
12
13
14
15
16
17
18

1 & 2
See below
13
14
15, 9 &7
2
See below
16
17


Instant Application
19
20
Instant Patent
16

16, 5 and 12



The examiner notes, “See below” in the table is show correspondence to the later obviousness rejection below.

Claim 3, 11 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,107,291 in view of Perez et al. 20130293468 as cited in an IDS. 

The instant patent teaches the method of claim 1 (see rejection above), but doesn’t explicitly disclose wherein the auxiliary data includes information collected from at least one online source.

Perez teaches wherein the auxiliary data includes information collected from at least one online source (¶116, “The GPS image tracking application 454 identifies images of 

Therefore it would have been obvious to a person of ordinary skill at the time of the filing of the application filing to combine the instant patent and Perez as an online source updates frequently and may give information you otherwise may not be able to obtain, thus increasing the flexibility offered to the user.

Claim 11 and 16 are rejected under similar rationale as claim 3 as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616